Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 28, 2014

The Court of Appeals hereby passes the following order:

A14A1919. EUNICE CLEMENT v. NATIONAL CITY REAL ESTATE
    SERVICE.

      This case commenced as a dispossessory matter in state court. The plaintiff,
National City Real Estate, filed a motion to draw down funds paid into the registry
of the court, which the trial court granted on April 4, 2014. Defendant Eunice
Clement filed a “Motion to Reject Order Granting Plaintiff’s Motion to Draw Down
Funds,” which the trial court dismissed. Clement then filed this direct appeal. We
lack jurisdiction.
      The record shows that, when the court ruled on Clement’s motion, the
dispossessory matter remained pending in the trial court.1 Because the trial court’s
order was not final, Clement was required to comply with the interlocutory appeal
procedures of OCGA § 5-6-34 (b) in order to obtain appellate review of this order.
See Pace Constr. Corp. v. Northpark Assoc.,215 Ga. App. 438, 439 (450 SE2d 828)
(1994). For this reason, we lack jurisdiction over this appeal, which is hereby
DISMISSED.




      1
          The trial court issued a writ of possession on May 12, 2014.
Court of Appeals of the State of Georgia
                                 08/28/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.